Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 20, 2009                                                                                               Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  139304                                                                                               Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway,
                                                                                                                        Justices
  In re LAURENCE GEE ROBBINS, JR.
  and BRAIN JAMAL ROBBINS, Minors.
  _________________________________________/
  DEPARTMENT OF HUMAN SERVICES,
          Petitioner-Appellee,
  v                                                                SC: 139304
                                                                   COA: 284790
                                                                   Wayne Circuit Family
  DEONNA I. SANDERS,                                               Division: 04-437255-NA
            Respondent-Appellant,
  and
  LAURENCE ROBBINS,
             Respondent.
  _________________________________________/

        On order of the Court, the application for leave to appeal the June 23, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 20, 2009                     _________________________________________
           d0818                                                              Clerk